Let me start by expressing Portugal’s condolences to and solidarity with the people and the Government of Mexico for yesterday’s violent tragedy.
I wish to congratulate you, Mr. President, on your election. I welcome the priorities that you have established. Portugal fully supports an agenda centred around people and the right that we all have to live a dignified life in peace on a sustainable planet. I also wish to express a word of appreciation to your predecessor, whose dedication and successes we most readily acknowledge.
I feel deeply moved to address the peoples’ Assembly today in the presence of the first Portuguese Secretary-General of the United Nations. Before the Assembly, I solemnly pledge Portugal’s commitment to the United Nations and multilateralism, founded on the primacy of international law and the purposes and principles of the Charter of the United Nations.
The priorities of the Secretary-General are the same as ours: for a United Nations that is stronger, offers greater solidarity and is capable of preventing conflicts, alleviating human suffering and promoting peace and prosperity — a more transparent United Nations that is more effective and more adaptable to a constantly changing world. We welcome and support the dynamism that he has shown right from the start of his mandate in reforming the United Nations system so that it may better fulfil its noble purpose. Only the United Nations holds a universal vocation to respond, in concert with Member States, to the increasingly complex challenges of our time.
Reforming the peace and security architecture is an absolute priority. Consolidating a culture of conflict prevention requires action across the board and an integrated vision of the three pillars of the United Nations system — peace, human rights and sustainable development — as well as closer institutional cooperation among the principal organs of the Charter, particularly the Security Council and the General Assembly.
Achieving sustainable peace will require greater synergies in the Organization’s structures and missions on the ground. The ongoing efforts should also give fresh impetus to reform of the Security Council to ensure better representation of today’s world. The African continent cannot be denied a permanent presence, while Brazil and India are also two inescapable examples of necessart representation.
On the other hand, the complexity of the global problems we face requires us to foster partnerships, involving not only States but also civil societies, international financial institutions and public and private entities. In that connection, I recall resolution 71/324, on cooperation between the United Nations and the Community of Portuguese-speaking Countries, adopted a few days ago, which specifically aims to strengthen the complementarities between the two organizations.
I would also like to underscore the importance of the Portuguese language, which is today an instrument of communication with a global dimension. By the middle of this century, there will be almost 400 million speakers of the Portuguese language. That is what justified its adoption as an official language in several international organizations. The acceptance of Portuguese as one of the official languages of the United Nations remains a common stance of the member States of the Community of Portuguese-speaking Countries.
The Secretary-General has chosen diplomacy for peace as one of the main flags of his mandate. This idea must guide us as an international community as we react to the conflicts and crises that regrettably occur today in various parts of the world. The unity and firmness of the international community, embodied in the United Nations, in defence of law and in the promotion of security and stability is what enables us to move towards a fairer international order and to find the best solutions to the serious crises we face today — from North Korean threats to the situation in Syria, from the instability in Libya to the Israeli-Palestinian conflict and so many other sources of confrontation, security risks or humanitarian tragedy.
Terrorism is a global threat that challenges all of us. Portugal strongly and unequivocally condemns all acts of terrorism and emphasizes the importance of preventing and fighting radicalization, violent extremism and recruitment. It actively participates in the struggle against terrorism, notably within the framework of the Global Coalition against Da’esh. We welcome the military successes achieved in Iraq over the past year.
We all know that promoting peace and security goes hand in hand with promoting development. The two dimensions complement and strengthen each other. For that reason, diplomatic mediation efforts and peace operations in conflict zones also require humanitarian support, development cooperation and institutional capacity-building for affected populations and States.
One of the clearest priorities of Portuguese foreign policy is participation in peacekeeping operations and institution-building within the framework of the United Nations. As a European and Atlantic country with deep historical and cultural links to Africa, Portugal pays particular attention to partnerships between the two continents.
The first Summit between Europe and Africa took place in 2000, under the Portuguese presidency of the European Union. The fifth European Union-African Union Summit, to be held in Abidjan in November, will be an excellent opportunity to better define the priorities of the strategic partnership between the European Union and the African continent. The chosen theme — Youth — allows a much-needed integrated approach that addresses issues of education and employment, demographic dynamics and economic growth, gender equality and civic participation.
The African continent has made important progress in recent years. We welcome the strengthening of cooperation between the United Nations and the African Union. There are many signs of hope, both politically and economically. The successful implementation of the 2030 Agenda for Sustainable Development will be another important step in that sense.
However, several disturbing issues still need to be overcome, and Portugal strives to do its part. First, we participate in various peacekeeping and stabilization operations within the framework of the United Nations and the European Union. In that way, we have reinforced our presence, without ever restricting the use of our troops, in the multilateral missions in the Sahel and Central Africa region, namely, the United Nations Multidimensional Integrated Stabilization Missions in Mali and in the Central African Republic. Secondly, Portugal cooperates with several African partners in promoting maritime security, particularly in the Gulf of Guinea, to combat piracy and trafficking in people, drugs and weapons and to protect international trade from a strategic point of view for both Africa and Europe.
Peace and sustainable development are built on respect for the rights and dignity of human beings. Portugal defends human rights diplomacy. For us, civil, political, economic, social and cultural rights are inseparable and interdependent. They apply universally and do not depend on place, history or the religious or civilizational matrix of a society. Upholding those rights is a task for all of us, one which requires dialogue and concerted action. That is the only way human rights will be made universal. Our mandate in the Human Rights Council, which ends this year, was guided by those principles, and they will continue to guide us in the future.
In 2017, we celebrate 150 years since the abolition of the death penalty in Portugal. We have been pioneers in that cause and will continue to stand for the universal abolition of capital punishment.
The situation of migrants and refugees remains on the agenda. We have a moral obligation to protect and promote the rights of those who, like so many others before them, are forced to leave their homes and families in search of security and a better future. That is the principle that should serve as the basis for the global compact that last year we pledged to prepare and approve.
In that context, I underline the work of the Global Platform for Syrian Students, an initiative of the former President of Portugal, Jorge Sampaio. The Platform guarantees access to higher education for young Syrians who, because of the conflict in their country, have been deprived of that universal right. I invite all countries that have not yet done so to join the Platform and support the Rapid Response Mechanism for Higher Education in Emergencies. The war cannot lead to the loss of yet another generation of Syrian youth, who have the right to education.
For peace and development to be truly sustainable, we must show respect for our common home and future generations. To protect and preserve the planet is to nurture peace and prevent new conflicts that are caused by competition in accessing diminishing resources. In that regard, the Paris Agreement is a milestone in reducing the impacts of climate change. We cannot do without the universal instrument if we are to achieve the objectives of the environmental pillar of the 2030 Agenda for Sustainable Development.
Portugal will comply with the European Union’s voluntary commitment to reducing greenhouse gas emissions by 40 per cent by 2030, as compared to 1990 levels, and will contribute to the Green Climate Fund, which is in place to help developing countries adapt to climate change.
The 2030 Agenda and the Sustainable Development Goals are the most powerful statement of our multilateral commitment to the rights of people, the quality of life of populations and the future of our planet. Portugal stands for those Goals, which guide us both in our domestic policy and in our foreign and cooperation efforts. All 17 Goals are very important to us. However, because of our history and the international action on the preservation and enhancement of marine resources, we believe that Goal 14, on oceans, is the one to which our participation can bring greater added value, within the framework of the United Nations.
Oceans — source of life, knowledge and so many resources and exchanges — make up 71 per cent of the surface of our planet and are a top priority in any strategy for sustainable development. The need for action is pressing and wide-ranging, as was evident a week ago in Lisbon in another oceans meeting, this year dedicated to the theme “The Ocean and Human Health”. It was promoted by Portugal, and dozens of countries participated.
In 2017, the first United Nations conference dedicated to conservation and sustainable exploitation of the oceans took place. It was a privilege for Portugal to participate in the preparatory process for the conference as co-facilitator, along with Singapore, of the political document that resulted from it: “Our ocean, our future: call for action”. I reiterate my country’s willingness to host the follow-up conference in 2020.
In our view, the sustainability of oceans requires a strengthening of their governance. For that reason, we believe that the General Assembly should formally decide on the beginning of negotiations, starting in 2018, of a new legally binding instrument for the conservation and sustainable use of marine biodiversity in areas beyond the limits of national jurisdiction.
However many the challenges we face today and however serious the risks and threats that afflict us, we are certain to make progress when we have clear goals and know how to establish partnerships to reach them. Multilateralism is the only framework for the defence of the common good of humankind and the collective promotion of peace, security and development. In no way does multilateralism diminish the sovereignty of nations or the capacity for decisions of peoples and institutions. The fraternal cooperation promoted by multilateralism contributes to our strengths with the strengths of those who follow the same path and direction.
We know the way and direction to take. Our way is that of the United Nations and our direction is the agenda of the United Nations. Diplomacy for peace, diplomacy for human rights, the climate agenda, the 2030 Agenda — my country is part of and contributes